*507MEMORANDUM **
Christopher Talbott appeals pro se the district court’s summary judgment for Honeywell International, Inc. (“Honeywell”) in his employment discrimination action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review summary judgment de novo, Snead v. Metro. Prop. & Cas. Ins. Co., 287 F.3d 1080, 1087 (9th Cir.2001), and we affirm.
The district court properly granted summary judgment on Talbott’s claim under the Americans with Disabilities Act because Talbott failed to rebut Honeywell’s evidence that he was terminated because of a reduction in force. See id. at 1093-94.
The district court also properly granted summary judgment on Talbott’s state law claims alleging negligent and intentional infliction of emotional distress and negligent misrepresentation. See Keck v. Jackson, 122 Ariz. 114, 593 P.2d 668, 669-70 (1979) (negligent infliction of emotional distress); Johnson v. McDonald, 197 Ariz. 155, 3 P.3d 1075, 1080 (Ct.App.1999) (intentional infliction of emotional distress); Taeger v. Catholic Family & Cmty. Servs., 196 Ariz. 285, 995 P.2d 721, 730 (Ct.App. 1999) (negligent misrepresentation).
Contrary to Talbott’s contention, the district court did not abuse its discretion in denying his motion for enlargement of time to oppose Honeywell’s summary judgment motion. See Comm. for Idaho’s High Desert, Inc. v. Yost, 92 F.3d 814, 824-25 (9th Cir.1996).
We grant Honeywell’s motion to strike portions of Talbott’s supplemental excerpts of record. See FTC v. Affordable Media, LLC, 179 F.3d 1228, 1231 n. 1 (9th Cir. 1999).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.